IN THE SUPREME COURT OF TENNESSEE

                                 AT NASHVILLE

                                                            FILED
                                                            December 7, 1998
FAY THOMAS NUTT,                          )      No. 01S01-9705-CH-00114
                                          )               Cecil W. Crowson
       PLAINTIFF/APPELLEE,                )             Appellate Court Clerk
                                          )
v.                                        )      WAYNE CHANCERY NO. 8926
                                          )
CHAMPION INTERNATIONAL                    )
CORPORATION,                              )
                                          )      TRIAL COURT AFFIRMED
       DEFENDANT/APPELLANT.               )      AS MODIFIED




                               JUDGMENT



       This cause came on to be heard upon the record on appeal from the

Special Worker’s Compensation Appeals Panel, and the briefs and argument of

counsel; and upon consideration thereof, this Court is of the opinion that the

1996 amendment to Tenn. Code Ann. § 50-6-114 of the Workers’ Compensation

Act is not retroactive and the employer is not entitled to an offset against the

worker’s compensation award in this case.



       In accordance with the opinion filed herein, it is, therefore, ORDERED

AND ADJUDGED by this Court that the judgment of the Wayne County

Chancery Court holding that the 1996 amendment was applicable but the

employer was not entitled to an offset be and the same is hereby affirmed as

modified.



       The costs of this appeal are taxed to the defendant, for which execution

may issue if necessary.